Dear Mr. Ludley:
You have requested an opinion from this office regarding the following issue:
May an alderman also serve as city clerk and treasurer?
You note that an audit was conducted and that the auditor recommended that a new clerk and treasurer be appointed.
It is clear that an alderman may also serve as a clerk.  R.S.33:381 provides in part:
      "The street commissioner and clerk may be an alderman, and the mayor may be street commissioner, if the board of aldermen so decides."
The above statute is specifically cited in R.S. 33:385(c) as forming an exception to the general proscription against an alderman holding any other office or employment under the municipal government.  This office has consistently advised that an alderman may also serve as a clerk.  Op. Atty. Gen. Nos. 87-650, 86-790, 78-1195 and 78-109.  I should finally note that while the above is authorized by statute, it is permissible for a municipality to appoint a new clerk in response to an auditor's recommendation, assuming the new appointment is otherwise legal.
Concerning your second issue, this office is of the opinion that an alderman may not also serve as a treasurer.  As referenced above, R.S. 33:385(c) states that:
      No member of the board of aldermen shall hold any other office or employment under the municipal government while he is a member of the board, except as is provided for in R.S. 33:381 and R.S.  33:386.
No specific exception exists in R.S. 33:381 or R.S. 33:386 that would allow an alderman to also serve as a treasurer.  Cf. also Op. Atty. Gen. No. 78-109.
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: JAMES C. HRDLICKA Assistant Attorney General
RPI/JCH/vs-0813q